WILLIAM RAY PRICE, Jr., Chief Justice,
concurring in result.
I concur with the result reached by the majority opinion. I cannot agree with its rationale that is based upon Columbia Athletic Club v. Director of Revenue, 961 S.W.2d 806 (Mo. banc 1998). As pointed out by Judge Benton in his dissenting opinion in Columbia Athletic Club, Id. at 811, the analysis in that case is flawed in a number of respects, particularly in its attempt to distinguish a primary purpose between exercise and recreation. The majority decision here highlights the folly of such an approach where children attending a summer religious and sports camp are taxed while adults “enjoying” their daily workouts are not.